Citation Nr: 0946610	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-03 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for musculoskeletal 
pain, to include a back disorder, and to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for radiculopathy of 
the lower limbs, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to April 
1985 and from April 1986 to March 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, prepared for the RO in Montgomery, 
Alabama.  The Montgomery RO has jurisdiction over this claim.

The issues on appeal are best stated as characterized on the 
title page of this decision.

In January 2005, the Veteran filed a claim for payment of 
unauthorized medical expenses.  As it does not appear any 
action has been taken on this matter, it is REFERRED to the 
RO for proper action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the file reveals that the Veteran's service 
treatment records have not been obtained.  Regulations 
provide that efforts must be made to secure all private 
medical records and VA records that may exist related to the 
Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
'until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  If VA 
makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  In such a case, VA 
must notify the Veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
Veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2009).

There are some service treatment records associated with the 
claims file, but these were submitted by the Veteran in 
relation to his knee disability claim, and only relate to the 
knee disability.  It appears that some attempt was made to 
procure service treatment records, as a May 1994 letter to VA 
from the Department of the Army indicates that the Veteran's 
records have been sent to the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  VA never followed up 
with the NPRC to determine if the Veteran's records are 
available.  Further efforts to obtain the Veteran's service 
treatment records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete service treatment records from 
the NPRC or from any other source that 
may hold these records.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  If these records are unavailable, a 
memorandum explaining the efforts made 
to procure them should be associated 
with the claims file and the Veteran 
should be notified of alternative forms 
of evidence that can be used to support 
his claim.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

